Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The recitations of the specific features of the structural arrangement for a vehicle in claim 1 including especially the construction of the plurality of cross-vehicle support members extending from a first side of the vehicle to a second side of the vehicle opposite the first side of the vehicle, the plurality of cross-vehicle support members coupled to the bulkhead; and a structural member extending in a first vertical plane parallel to the vehicle body axis and coupled to the vehicle frame rail, the structural member connecting the plurality of cross-vehicle support members on the first side of the vehicle; wherein the structural member is configured to transfer a side impact load simultaneously to the plurality of cross-vehicle support members  is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of the automotive vehicle in claim 10 including especially the construction of the plurality of cross-vehicle support members including a first cross-vehicle support member, a second cross-vehicle support member, and a third cross-vehicle support member, each of the first, second, and third cross-vehicle support members being transverse to the vehicle 
The recitations of the specific features of the side impact load management system for a vehicle in claim 16 including especially the construction of the plurality of cross-vehicle support members extending from a first side of the vehicle to a second side of the vehicle opposite the first side of the vehicle; a first structural member extending in a first vertical plane parallel to a vehicle body axis defined by the vehicle frame and coupled to the vehicle frame, the first structural member connecting the plurality of cross-vehicle support members on the first side of the vehicle; and a second structural member extending in a second vertical plane parallel to the vehicle body axis defined by the vehicle frame and coupled to the vehicle frame, the second structural member connecting the plurality of cross-vehicle support members on the second side of the vehicle; wherein the first and second structural members are configured to transfer a side impact load simultaneously to the plurality of cross-vehicle support members  is not taught nor is fairly suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612


/LORI L LYJAK/Primary Examiner, Art Unit 3612